Citation Nr: 0923433	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-06 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to 
February 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, the issue of entitlement to 
service connection for bilateral hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  Meniere's disease was not shown in service or for many 
years thereafter, and has not been shown by competent medical 
evidence to be etiologically related to the Veteran's active 
service.

2.  There is no corroborating evidence which substantiates 
that the Veteran suffered from a peptic ulcer prior within 
one year following discharge from service, nor competent 
medical evidence linking current complaints to service or the 
reported post service peptic ulcer.


CONCLUSION OF LAW

1.  Meniere's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

2.  Peptic ulcer disease was not incurred in or aggravated by 
active service, nor may such be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in September 2006 and December 2006 letters, 
issued prior to the decision on appeal, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claims for service connection, 
as well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  These letters also advised the Veteran of 
how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  
A May 2008 letter also provided that information.  The case 
was last adjudicated in May 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include VA 
treatment records and examination reports, as well as private 
treatment records and a unit history provided by the Veteran.  
Attempts were made to obtain private treatment records 
identified by the Veteran.  However, no records were 
available and the Veteran was advised of this fact.  
Moreover, the Veteran's service records are presumed to have 
been destroyed in the 1973 fire at the National Personnel 
Records Center.  Further attempts to obtain such records 
would be futile. 
  
As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran was 
an active participant in the claims process by authorizing 
the release of private medical evidence and providing 
detailed written argument regarding his claim.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes that the Veteran's service treatment records 
are unavailable.  A November 2006 response to a request for 
such information states that the Veteran's service treatment 
records are fire-related and therefore no longer exist.  The 
Board is mindful that, in a case such as this, VA has a 
heightened obligation to assist the Veteran in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).

Meniere's Disease

The Veteran contends that he was exposed to loud noises in 
service, including from rifle range fire, mortar fire, and 
anti-aircraft gunfire, and that such in-service acoustic 
trauma contributed to his Meniere's disease.  However, the 
evidence of record reflects that the Veteran was first 
diagnosed with Meniere's disease in April 1994, more than 45 
years after his discharge from active service.  (In a 
December 2007 VA treatment record, the Veteran himself 
reported that he was diagnosed with Meniere's disease in 
1994.)  Private treatment records show that the Veteran was 
diagnosed with vertigo in March 1994 and with Meniere's 
disease on numerous occasions from April 1994 through June 
2000.  In VA treatment records dated from May 2006 to 
December 2007, the Veteran's problem list included Meniere's 
disease.

The Veteran underwent a VA ear disease examination in 
November 2007.  On that occasion, he complained of constant 
unsteadiness, but it was noted that he had not had any 
attacks of true vertigo except for one incident around the 
time of his diagnosis of Meniere's disease.  Physical 
examination revealed no evidence of any peripheral vestibular 
abnormalities, and the Veteran's eardrums were evaluated as 
completely normal.  The examiner noted a remote history of 
Meniere's disease, and that there was no current evidence of 
acute findings of Meniere's disease or any ENG or audiometric 
findings compatible with Meniere's disease.

The Board acknowledges that the Veteran's problem list in his 
VA outpatient records dated during the course of the claim 
note Meniere's disease.  However, there are no objective 
tests in those records which establish the current presence 
of the disorder.  Rather, on the first visit in May 2006, the 
Veteran reported to the VA clinician that he has Meniere's 
disease.  The problem list created that day listed Meniere's 
disease.  No objective testing was conducted to confirm the 
presence of the disorder, and the Veteran reported no 
complaints at that time.  It was noted that he had seen a 
private ENT in the past and was on no medication for 
Meniere's disease.

The Board finds that the preponderance of the competent and 
probative evidence shows that the Veteran's Meniere's 
disease was not shown in service or for many years 
thereafter, and the most probative medical evidence indicates 
that he does not currently suffer from disability related to 
Meniere's disease.  While the evidence supports that the 
Veteran was diagnosed and treated with Meniere's disease in 
1994, the medical evidence contemporaneous with his current 
claim reveals no objective findings to support that the 
condition is currently present.  Although the outpatient 
records note the condition in the problem list, as noted 
above, this is based solely on the history the Veteran 
provided of having the disorder in the past, and not on 
current diagnostic tools.  Conversely, the VA examiner 
evaluated the findings on audiometric testing and ENG 
testing, and determined that there was no current evidence of 
acute findings of Meniere's disease or any objective findings 
compatible with Meniere's disease.  See Degmetich v. Brown, 
104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence 
of present disability for VA compensation purposes); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Furthermore, there is no competent medical evidence of a 
nexus between the Veteran's Meniere's disease and any 
incident of his military service.  The evidence of record 
does not reflect that any of his doctors (private or VA) have 
related any incident of military service to Meniere's 
disease.  To the extent that the Veteran himself believes 
that there is a medical nexus between Meniere's disease and 
his military service, it is well established that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on matters requiring medical expertise, 
such as the etiology of Meniere's disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Accordingly, service connection 
for Meniere's disease is not warranted.

The Board acknowledges that there are no probative medical 
opinions of record that address whether the Veteran's prior 
Meniere's disease is related to his active service.  However, 
in this case, the record does not contain any competent 
evidence to suggest a possible association between his 
Meniere's disease and service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, 
there is no evidence of such disability in service; in fact, 
the Veteran himself has acknowledged that he was diagnosed 
with Meniere's disease in 1994, more than 45 years after 
service discharge.  In addition, objective testing has failed 
to substantiate the disability currently exists.  Thus, under 
these circumstances, there is no duty to provide a new 
medical examination or to obtain a medical opinion.  38 
C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Peptic Ulcer Disease

With regard to the claim for service connection for peptic 
ulcer disease, the Veteran has acknowledged that he did not 
develop peptic ulcer disease during service, but he contends 
that such disability began "soon after leaving service."  
On his application for compensation, he listed the disability 
as beginning in 1947. 

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and peptic ulcers become manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

A November 1988 private treatment record noted that the 
Veteran had peptic ulcer disease in the 1940's and had 
vomited blood at that time; it was also noted that he had 
been hospitalized in 1984 for a work-up of abdominal pain.  A 
December 1989 private treatment record documented that the 
Veteran had a spell of indigestion and severe epigastric pain 
the night before (after eating popcorn), with resolution the 
following morning.  It was noted that he had a history of 
ulcer several years prior.  He was assessed with abdominal 
pain, probably gastritis or early ulcer disease.  An August 
1994 private treatment record noted that the Veteran had a 
past medical history of peptic ulcer disease dating back to 
the late 1940's, and that he had been hospitalized for an 
abdominal pain work-up in 1984.  A June 2000 private 
treatment record noted that the Veteran had been hospitalized 
for a peptic ulcer in 1947.  In a May 2006 VA treatment 
record, the Veteran denied gastrointestinal symptoms 
including nausea, vomiting, diarrhea, melena, and bleeding.

The Veteran underwent a VA stomach examination in November 
2007.  On that occasion, he reported that he was diagnosed 
with a peptic ulcer shortly after his discharge from active 
military service in 1946.  At that time, he had severe nausea 
and vomiting, and he stated that he had been admitted to a 
hospital and had tubes in his nose, and thereafter was 
required to eat baby food for several years.  The Veteran 
also noted that he had required dentures early in his life 
secondary to his teeth eroding from the acid produced by so 
much vomiting.  At present, the Veteran reported that he had 
an occasional upset stomach, in particular after eating 
certain foods, and he experienced nausea and vomiting on only 
rare occasions.  The examiner diagnosed peptic ulcer disease 
with subsequent resolution.  It was noted that he did have 
rare episodes of nausea and vomiting, though he required no 
medication.  The examiner opined, based on the Veteran's 
account of being diagnosed with peptic ulcer disease shortly 
after his active military service, that it was at least as 
likely as not that the Veteran experienced peptic ulcer 
disease during and after his active military service and that 
such was related to his active military service.  With regard 
to the Veteran's current symptomatology (including an 
inability to eat certain foods and rare episodes of nausea 
and vomiting), the Veteran expressed that these current 
symptoms may be related to his peptic ulcer disease, but the 
examiner noted that she would have to resort to mere 
speculation to say that such symptoms were at least as likely 
as not related to his prior peptic ulcer disease.

The Board finds that the preponderance of the evidence is 
against the claim.  As noted above the Veteran does not 
contend the condition started in service.  Rather, he states 
that it began shortly following discharge from service.  
Unfortunately, records of treatment during that time frame 
are no longer available.  The Veteran was discharged from 
service in February 1946, meaning the presumptive period ends 
in February 1947.  On his application for benefits, he cited 
1947 as the date of onset of his peptic ulcer.  In treatment 
records he reported peptic ulcer occurring "shortly after 
discharge from service" or in the "late 1940's".  He has 
later cited treatment occurring between 1946 and 1950 for 
private doctors whose records are no longer available.  There 
is no corroborating evidence to indicate that a peptic ulcer 
arose during the specific period from February 1946 to 
February 1947.  Rather, the entire case is based on the 
Veteran's recollection of an event and diagnosis occurring 60 
years in the past during a year he has not identified in a 
consistent manner.  Due to the time frame involved and the 
uncertainty in the actual date, such information is simply 
too unreliable to be probative.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 -1337 (2006) (noting it is completely 
within the Board's discretion to assign limited probative 
value because of the significant time delay between the 
affiants' observations and the date on which the statements 
were written).  

While the Board does not doubt the Veteran's sincerity that 
he was treated at some point in the late 1940's for a stomach 
disorder he states was diagnosed as a peptic ulcer, there is 
simply nothing to corroborate that the treatment actually 
occurred during the presumptive period from February 9, 1946 
to February 9, 1947.

Moreover, although the VA examiner accepted the Veteran's 
statement that he suffered from peptic ulcer disease within a 
year after service, she indicated that relating his current 
complaints to that resolved disease could not be done without 
resorting to speculation.  

In summary, there is no evidence corroborating that the 
Veteran's reported peptic ulcer occurred during the one year 
presumptive period, and no medical evidence of record linking 
any current complaints to his service or to the reported 
peptic ulcer disease in the late 1940's.  Thus, the 
preponderance of the evidence is against the claim.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for Meniere's disease is 
denied.

Entitlement to service connection for peptic ulcer disease is 
denied.


REMAND

While delay is regrettable, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim for service connection for bilateral hearing loss.

With regard to the claim for service connection for bilateral 
hearing loss, the Veteran contends that he was exposed to 
loud noises in service, including from rifle range fire, 
mortar fire, and anti-aircraft gunfire.  He has submitted 
evidence to show that he was a member of the 91st Chemical 
Mortar Battalion, a unit which served in combat operations to 
include the Battle of the Bulge.  However, no waiver of 
initial RO review accompanied this evidence.  See 38 C.F.R. 
§ 20.1304 (2008).  At present, the claims file does not 
contain a copy of the Veteran's DD Form 214 or any service 
personnel records to provide verification of his unit history 
and in-service duties.

The Veteran has acknowledged that he was exposed to 
occasional loud noise while working in a printing factory 
following his time in service.  However, in his August 2007 
notice of disagreement, he described the noise of the 
printing presses as being a problem resulting from his 
bilateral hearing loss, rather than as being a cause of such 
disability.

The medical evidence of record shows that the Veteran has 
been diagnosed with bilateral hearing loss.  Private 
audiograms dating back to November 1991 show evidence of 
sensorineural hearing loss in both ears.  The Veteran was 
afforded a 
VA audiological examination in March 2007, where testing 
revealed bilateral sensorineural hearing loss of a mild to 
moderately severe degree in the right ear 
and of a moderate to moderately severe degree in the left 
ear.

In November 1991, a private doctor stated that, according to 
an accompanying audiogram, the Veteran had a bilateral high 
pitch neurosensory loss of hearing consistent with acoustic 
trauma.  However, no timing or description of such acoustic 
trauma was provided by this private doctor.  In an addendum 
to the Veteran's March 2007 VA examination, the VA examiner 
cited the Veteran's claimed noise exposure (both in service 
and in civilian employment) and stated that she could not 
"solve the hearing loss issue without resorting to mere 
speculation."  It is unclear whether she cannot determine if 
the condition is related to service or whether it is in-
service versus post-service noise exposure that caused the 
problem.  No explanation was provided. 

As the Veteran likely had in-service noise exposure and there 
is a private medical opinion in the record that his 
sensorineural hearing loss is related to acoustic trauma, the 
Board finds that a remand for an examination to include 
review by an otologist or otolaryngologist to obtain an 
opinion as to whether the current hearing loss is related to 
noise exposure in service is warranted.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide the 
names and addresses of all medical care 
providers who have evaluated or treated 
him for his bilateral hearing loss 
recently.  After securing any necessary 
release, the RO/AMC should obtain any 
records which are not duplicates of 
those contained in the claims file.

2.  Obtain current VA ENT clinic 
treatment records dating since January 
2008 from the Columbia, South Carolina 
VA Healthcare System.

3.  Schedule the Veteran for a VA ear 
examination by an otologist or 
otolaryngologist and an audiological 
evaluation to determine the nature and 
extent of any bilateral hearing loss, 
and whether such disorder is possibly 
related to noise exposure in service.  
The claims file must be provided to and 
reviewed by the examiners in 
conjunction with the examination.  Any 
tests or studies deemed necessary 
should be conducted, to specifically 
include audiometric testing.

Following review of the claims file and 
examination of the Veteran, the 
otologist or otolaryngologist should 
opine as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any current bilateral 
hearing loss is otherwise related to 
any incident of service, including 
noise exposure.  A rationale for all 
opinions expressed should be provided.

4.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The case should 
then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


